
	

113 HR 1433 IH: To amend the Higher Education Act of 1965 to extend the reduced interest rate for Federal Direct Stafford Loans.
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1433
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Courtney (for
			 himself, Mr. Bishop of New York,
			 Ms. Bonamici,
			 Mr. Braley of Iowa,
			 Mrs. Bustos,
			 Mrs. Capps,
			 Mr. Cárdenas,
			 Mr. Carson of Indiana,
			 Mr. Castro of Texas,
			 Mr. Cicilline,
			 Ms. Clarke,
			 Mr. Cohen,
			 Mr. Connolly,
			 Ms. DeLauro,
			 Ms. DelBene,
			 Mr. Dingell,
			 Mr. Doyle,
			 Ms. Duckworth,
			 Ms. Edwards,
			 Ms. Esty, Mr. Grijalva, Mr.
			 Higgins, Mr. Himes,
			 Mr. Hinojosa,
			 Mr. Holt, Mr. Horsford, Ms.
			 Jackson Lee, Mr. Kilmer,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Mr. Larson of Connecticut,
			 Ms. Lee of California,
			 Mr. Lewis,
			 Mr. Loebsack,
			 Mrs. Carolyn B. Maloney of New York,
			 Mr. Markey,
			 Mr. McDermott,
			 Mr. McGovern,
			 Ms. Moore,
			 Mr. Nadler,
			 Ms. Norton,
			 Mr. Peters of Michigan,
			 Ms. Pingree of Maine,
			 Mr. Polis,
			 Mr. Rangel,
			 Mr. Ryan of Ohio,
			 Ms. Loretta Sanchez of California,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Schiff,
			 Mr. Schrader,
			 Ms. Schwartz,
			 Ms. Shea-Porter,
			 Ms. Slaughter,
			 Mr. Tonko,
			 Mr. Van Hollen,
			 Mr. Vela, Mr. Walz, Mr.
			 Waxman, Mr. Welch,
			 Mr. Yarmuth,
			 Mr. Conyers,
			 Mr. Al Green of Texas,
			 Ms. Roybal-Allard,
			 Mr. Thompson of California,
			 Mr. Peters of California,
			 Mr. Tierney, and
			 Mr. Lynch) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans.
	
	
		1.Interest rate
			 extensionSubparagraph (D) of
			 section 455(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7))
			 is amended—
			(1)in the matter
			 preceding clause (i), by striking 2013 and inserting
			 2015; and
			(2)in clause (v), by
			 striking 2013 and inserting 2015.
			
